Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This is in response to the application 17/121,529 filed on 12/14/2020. Claims 16-20 and 33-37 are pending; of which claims 16-20 and 33-37 are allowed.

Reason for allowance
According to the Examiner’s interpretation of the invention, none of the prior arts of record cited below individually or in combination teach each and every claimed limitation of the current invention as interpreted by the examiner: a client server computer system where a client search for a keyword in at least partially homomorphically encrypted documents stored in a server where the client applies probabilistic symmetric encryption to a keyword and then applies deterministic symmetric encryption to the keyword to form a deterministically encrypted keyword.

Following prior arts are relevant to this application:
US 2018/0375838 A1 (HERSANS; Alexandre) – Filtering and unicity with deterministic encryption. 
US 10,601,593 B2 (Antonopoulos; Panagiotis) - Type-based database confidentiality using trusted computing.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:30 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2034. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/QUAZI FAROOQUI/
Examiner, Art Unit 2491